LOCHREN, District Judge,
after stating the case as above, delivered the opinion, of the court.
1. Although the Waggoner-Birney Company, from its connection with, and possibility of interest in, the subject of the litigation, was a *706proper, and even necessary, party defendant, yet on the rendition of the decree, as it appeared entitled to no riglits or relief, and was not subjected to any liability in tbe action, tbe dismissal, as to that company, was proper. If tbe appellant deemed that said company should be retained longer as a party, it should have brought that party here on this appeal, but its rights and interests in tbe subject-matter are fully determined by the decree to which it was a party.
2. Tbe right of tbe appellees to recover of tbe appellant tbe moneys claimed by tbe appellees in this suit depended upon tbe litigated questions of fact, whether tbe appellees were in equity tbe owners of tbe money claimed by them at tbe time tbe same was deposited by said company in said bank, and whether tbe officers of said bank, when it received such deposit, knew, or bad reason to believe, that tbe deposit consisted of or contained moneys not belonging to said, company, but to the appellees, or to others for whom tbe company was but tbe agent or factor. Clemmer v. Bank (Ill. Sup.) 41 N. E. 728; Bank v. Gillespie, 137 U. S. 411, 11 Sup. Ct. 118. Tbe court found these facts in favor of tbe appellees, and, from a careful consideration of tbe evidence, we are satisfied with the correctness of such finding. Tbe decree appealed from is affirmed, with costs.